Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant


2.	This communication is in response to the Appeal Brief filed 01.11.20201. 

3.	In view of the Appeal Brief filed on 01.11.20201 PROSECUTION IS HEREBY REOPENED as set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:

	(1) file a reply under 37 C.F.R 1.111 (if this Office action is non-final) or a reply under 37 C.F.R 1.113 (if this Office action is final); or, 

	(2) request reinstatement of the appeal. 

	If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits (37 C.F.R 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 C.F.R 1.193) (b)(2).

REASONS FOR ALLOWANCE
Acknowledgements

4.	Accordingly, claims 1, 15, and 19 have been amended. Therefore, claims 1-20 remain pending in this application. 
Examiner’s Statement of reason for Allowance

5.	The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments with respect to 35 U.S.C § 101 rejection have been fully considered and are persuasive. The outstanding 35 U.S.C § 101 has been withdrawn in light of Applicant's remarks and arguments filed 04.13.2020. 

Applicant’s arguments with respect to 35 U.S.C § 103 rejection have been fully considered and are persuasive. The outstanding 35 U.S.C § 103 is withdrawn in light of Applicant's amendments and arguments filed 04.13.2020.

For this reason, claims 1-20 are deemed to be allowable.


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687



















/GA/Primary Examiner, Art Unit 3627